Case 1:18-cv-10661-RMB-KMW Document 154-1 Filed 07/13/20 Page 1 of 3 PageID: 8485




                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

   THOMAS GORCZYNSKI, Individually
   and on behalf of others similarly situated,
                                                          Case No. 1:18-cv-10661-RMB-AMD
          Plaintiff,
                                                          CERTIFICATION OF DANIEL E.
                          v.                             GUSTAFSON, ESQ. IN SUPPORT OF
                                                         APPLICATION FOR PRO HAC VICE
   ELECTROLUX HOME PRODUCTS,                                      ADMISSION
   INC., et al.,

          Defendants.

          DANIEL E. GUSTAFSON, of full age, certifies as follows:

          1.      I am a founding member of the law firm Gustafson Gluek PLLC, located at

   Canadian Pacific Plaza, 120 South Sixth Street, Suite 2600, Minneapolis, MN 55402.                     I

   respectfully submit this Certification in support of my application for admission pro hac vice to

   this Court pursuant to Local Civil Rule 101.1 on behalf of Plaintiff Thomas Gorczynski,

   individually, and on behalf of all others similarly situated (the “Plaintiffs”) in the above matter.

          2.      As required under Local Civil Rule 101.1(c), I am a member in good standing of

   the bar of the State of Minnesota and was admitted to practice in that jurisdiction on October 27,

   1989. (A copy of my Certificate of Good Standing, dated January 16, 2020, from the State of

   Minnesota is attached as Exhibit A).

          3.      I am also a member in good standing with the following additional courts: the

   United States District Court for the District of Minnesota, the United States District Court for the

   District of North Dakota, the United States District Court for the Eastern Division of Michigan, the

   United States Courts for Appeals for the Fifth, Eighth and Eleventh Circuits, and the United States

   Supreme Court.



                                                     1
Case 1:18-cv-10661-RMB-KMW Document 154-1 Filed 07/13/20 Page 2 of 3 PageID: 8486




           4.      I am not under suspension or disbarment by any court.

           5.      My firm and I have been requested by Plaintiffs to represent them in connection

   with this litigation because I have substantial experience in civil litigation, including consumer

   law and class action litigation. I believe that my expertise makes me particularly qualified to

   represent Plaintiffs and a class of similarly situated individuals.

           6.      I am associated in this matter with the New Jersey law firm of Saltz, Mongeluzzi

   & Bendesky, PC and Simon Bahne Paris, Esq. of that firm, who is admitted to practice law in the

   State of New Jersey and this Court.

           7.      I designate the following member of the Bar of this Court with whom the Court

   and opposing counsel may communicate regarding this case: Simon Bahne Paris, Saltz,

   Mongeluzzi & Bendesky, PC, One Liberty Place, 1650 Market Street, 52nd Floor, Philadelphia,

   PA 19103. I shall have all pleadings, briefs, and other papers filed with the Court signed by an

   attorney of record authorized to practice in this State.

           8.      No delay in discovery, motions, trial, or any other proceeding shall occur or be

   requested by reason of my inability to be in attendance.

           9.      I agree to strictly observe the dates fixed for scheduling conferences, motions,

   briefs, pre-trial conferences, trial, or other proceedings.

           10.     If admitted pro hac vice, I will adhere to the disciplinary jurisdiction of this Court.

   I also consent to the appointment of the Clerk of the Supreme Court of the State of New Jersey

   as agent upon whom service of process may be made for all actions against me or my law firm

   that may arise out of my participation in this matter.




                                                      2
Case 1:18-cv-10661-RMB-KMW Document 154-1 Filed 07/13/20 Page 3 of 3 PageID: 8487




          11.     I will arrange with the New Jersey Lawyer’s Fund for Client Protection for

   payment of the applicable annual fee and shall pay the $150.00 fee required by Local Civil Rule

   101.1(c)(3) upon my admission pro hac vice.

          12.     I shall notify this court immediately of any matter affecting my standing at the bar

   of any other court.

          13.     Should the Court grant this application to appear proc hac vice, I will abide by all

   the requirements outlined in Local Civil Rule 101.1(c).

          14.     I therefore respectfully request that the Court grant my application for pro hac

   vice admission in this matter.

          I certify that the foregoing statements made by me are true. I am aware that if any of the

   foregoing statements made by me are willfully false, I am subject to punishment.


   Dated: July 13, 2020                                        /s/ Daniel E. Gustafson
                                                               Daniel E. Gustafson
                                                               Gustafson Gluek PLLC
                                                               120 South Sixth Street, Suite 2600
                                                               Telephone: (612) 333-8844
                                                               Fax: (612) 339-6622
                                                               dgustafson@gustafsongluek.com




                                                   3
